Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 and 12/10/2020 was filed on or after the mailing date of the application on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0171434 (Suzuki) evidenced by US PGPub 2017/0104206 (Tanaka).
With respect to claims 1 and 4, Suzuki teaches a fuel cell separator [claim 4] comprising a pure titanium substrate and a carbon layer (PP 0028).  The carbon layer may comprise carbon black (PP 0034).  Suzuki fails to teach the R value of the carbon black.  Tanaka teaches that non-graphitized carbon material, such as carbon black, has a R value obtained by Raman spectroscopy of about 1.07 or more and 3 or less (PP 0064), therefore one of ordinary skill in the art would expect the carbon black of Suzuki to have a R value of about 1.07 or more and 3 or less, which has overlaps with applicant’s claimed range of 2.0 or more to 3.5 or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0171434 (Suzuki) as applied to claim 1 above, and further in view of US PGPub 2010/0035120 (Sato).
Suzuki teaches that the carbon layer may have a thickness for sufficient conductivity (PP 0036), but fails to teach a thickness of 10 to 100 nm.  Sato teaches a fuel cell separator having a carbon layer which has a thickness of 30 nm to 10 m (PP 0023) because when the thickness is smaller than 30 nm, the diffusion layer contact resistance increases (PP 068).  It would have been obvious m for the carbon layer of Suzuki in order to reduce the diffusion layer contact resistance, as taught by Sato, which has an overlap with the claimed range of 10 nm to 100 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0171434 (Suzuki) as applied to claim 1 above, and further in view of US PGPub 2016/0308222 (Takahashi).
With respect to claim 3, Suzuki teaches the separator comprises an intermediate layer which comprises carbon diffused into the titanium (PP 0038), but fails to teach a titanium carbonitride.  Takahashi teaches a fuel cell separator (PP 0001) wherein between a titanium and a carbon layer is coated with a carbonitride and titanium to reduce the contact resistance (PP 0061).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a titanium carbonitride in the intermediate layer of Suzuki to reduce the contact resistance as taught by Takahashi.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0171434 (Suzuki) as applied to claim 1 above, and further in view of US PGPub 2007/0243429 (Uchiyama).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.L.Z/          Examiner, Art Unit 1724                                                                                                                                                                                              


/MIRIAM STAGG/          Supervisory Patent Examiner, Art Unit 1724